Motion by petitioner (1) to vacate order of this court dated October 7, 1977 which referred the issues raised by the supplemental petition and answer in the proceeding to the Hon. Harry Gittleson to hear and to report, on the grounds that the respondent has been automatically disbarred by reason of his conviction and sentence of a felony in the United States District Court for the Southern District of New York, on January 9, 1970 and (2) to strike respondent’s name from the roll of attorneys by reason of said conviction. Cross motion by respondent (1) to vacate the order of reference of October 7, 1977, (2) confirm the Referee’s report on two previously conducted hearings on the original petition to discipline the respondent, (3) limit the sanctions imposed on the respondent to a private censure and (4) deny petitioner’s motion insofar as it calls for the disbarment and striking of respondent’s name from the roll of attorneys. Motion of petitioner granted. The order of October 7, 1977 is recalled and vacated. The respondent is disbarred. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law, forthwith (Matter of Chu, 42 NY2d 490). Cross motion granted only to the extent of recalling and vacating the order of reference of October 7, 1977 and in all other respects, motion denied. Gulotta, P. J., Hopkins, Latham, Cohalan and Margett, JJ., concur.